OFFICE   OF   THE   ATTORNEY     GENERAL       OF   TEXAS
                                AUSTIN
                                              +    \




Eonorsble Joe J. Zieher
District Attorney
San Augustine, Texas
Dear Sir:




   .oontraatwi
   schooldiet




                    yees herein mefitlonedshall begin on July 1st
epd end on June 30th of the year terminating the contract.* From
your letter we gather that the district to which rou refer Is
governed not by Article 2781, but by Artiole 2809, Revised Civil
Statutes,the applicableparts of whfch read as follcws:
         "The board of trustees so eleoted shall employ a
    superintendentfor the district, who shall be cleated for
    one ~yet%ror for two.years as the trudees may determine,
  fan.    Joe.   I. Yisher,   r;)rii 3, 1939, Psge    2



         and wko , Iri eddltiun tc i.is duties as Superintendent,
         stieiibe a Leacher in one of the elementary schools or
         t!ic t:i& schocl of the district.    . . . Ccntracts between
         the trustees axt tlio district euperintendent     and teachers
         s.SaflLc in wriiing and subject to the approval of the
         county superinteodentof the county wherein Such dietrict
         is situated."

            Referringbriefly to Artiolt~2781, you will notice that
   88108does not in its terms authorizethe making of twelve months
   aontracts by trusteesof independentschool districts,but rather
   proceeds upon the assumptionthat such contracts could be aade,
   nnd rightly so we think. Article es00 provides for the amploymnt
   ofamxperlntendentiora temoi one yearorfot two year8a8 the              .
   truataes amy determine. The statute does not undsrtake to set out      .-
   lndet%lljustwhatthe     contractsballoontaln. It&oes notre@Ue           '
JG that the teacher or snperlntend~t still be paid monthiy ior twelm     :
   aonths or monthly r0r nine axmths only. Xi the parties should agree   .'
I- tc it, tharc is nothing to prevent their aontraat b&kg for the
r ouperlntandentto receive his ycas*s sslary in trelva monthly .:.y.     :,
i.ilxu$tallment5.It is lmmaterlalthat he may be In aetlmsenioi'~~ '      ?
6. anlynjnesmnthsd~theyear.           Eren thou& he were o$hersW :::
                                                                         1
r-;entitlsd to receive the.wholeyear*6 pay during the nine months of. . ,;tr
   aotlre sonice, nevertheless,it would bq-within his pouer to post-'~
' pow the aaorualota part oftbatsalary 8otbat6arae skalltall :          A'
   due dutlng the three auwmer months that he is not in active SorTiQa.   i,,.
 :.Thaesuperlntemdenthavlng~edtothat,itwculd          be amatterof'
 ..whlah the sahooldistriat hating so aontraotedcould not oo@aln.
 f Our auswer to your first question,+hsrerorti, 5.5ia the afflxmatirqt
           It has already been noted that Article 89Bl.doesnot apply
  to ths'dkstrictunder consldsratlon.       Even if it did, it has been
  held In the ease of Smith v. lllilrtln  IndependentSchool Distrlot,
  8S 5. W. (I?) 855, that a superintendsat    would not be precludedfrosi
  reco~erlneon a twelve months contract,notwIthstandingthe beg-
  date is fired at a date other than July lst. Our answer to yorrr
  second question,therefore,is that it Is not neoessary to the
  validity of the contract that the beginning date of the ssms shall
  be Julylst. In view of the above snswer to your llrst two questiOns,
  there is no need to answer the third.
                                                     Yours   very truly
                                              AkZI?EYGlWUL         OFTEXAS
                                              BY-du
                                                              Glenn B. Lewla
                                                                   Assistant